DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth Ostrow on 8/9/2022.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
Claim 21 (Currently amended): A system for providing safe call back numbers, the system comprising: 
a processor; and 
a memory having executable instructions stored thereon that when executed by the processor cause the processor to: 
extract entity contact data from a call history record, the entity contact data including at least a phone number and data representing an identity of an alleged legitimate entity including at least a name associated with the alleged legitimate entity; 
compare the entity contact data with a reference data set that is retrieved from a database storing genuine and fraud data, the reference data set including legitimate entities and contact data corresponding to the legitimate entities; 
determine the entity contact data is not authentic based on the entity contact data not matching the contact data corresponding to the legitimate entities in the comparison; and 
replace the phone number in the call history record with an authentic phone number from the contact data corresponding to the legitimate entities based on the determination.

Claim 29 (Currently amended): A system for providing safe call back numbers, the system comprising: 
a database including a reference data set, the reference data set including genuine and fraud data wherein the genuine and fraud data includes entities that are legitimate and contact information corresponding to the entities; 
a retrieval unit communicatively coupled to a user client device, the retrieval unit configured to retrieve a call history record from the user client device; 
a content analyzer configured to: 
analyze the call history record for untrustworthy phone numbers by comparing contact information from the call history record to the contact information corresponding to the legitimate entities in the reference data set, the contact information from the call history record including at least a phone number and data representing an identity of an alleged legitimate entity including at least a name associated with the alleged legitimate entity, and 
determine untrustworthy phone numbers in the call history record based on the contact information from the call history record not matching the contact information corresponding to the legitimate entities in the reference data set from the analysis; and 
a prescription rule server communicatively coupled to the user client device, the prescription rule server configured to replace the untrustworthy phone numbers in the call history record with authentic phone numbers of the legitimate entities based on the determination.

Cancel Claims 36-40.

Allowable Subject Matter
Claims 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 21, 29 and their dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “extract entity contact data from a call history record, the entity contact data including at least a phone number and data representing an identity of an alleged legitimate entity including at least a name associated with the alleged legitimate entity; compare the entity contact data with a reference data set that is retrieved from a database storing genuine and fraud data, the reference data set including legitimate entities and contact data corresponding to the legitimate entities; determine the entity contact data is not authentic based on the entity contact data not matching the contact data corresponding to the legitimate entities in the comparison; and replace the phone number in the call history record with an authentic phone number from the contact data corresponding to the legitimate entities based on the determination”, in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
The closest prior art:
LIN  (US 20120287823) discloses a verification system for screening internet caller ID spoofs and malicious phone calls includes a server, a register interface, a capturing interface, a searching and comparing software, a searching database, a caller ID database of failed-verification telephone numbers, and marking indication software. The searching database stores a telephone number of caller ID and configured data of telephone number of every internet user. The searching and comparing software compares the telephone number of caller ID and configured data of caller ID included in the internet calling signal with a corresponding telephone number and configured data of the telephone number stored in the searching database. The marking indication software sends a verified result of the comparison with a corresponding indication signal to a target receiving callee so that the callee can easily take suitable measures to prevent becoming the victim of telephone fraud. However, fails to disclose the subject matter as recited above in independent claims.
Efrati (US 20150121480) discloses a solution to address the problem of spoofing by directly and transparently communicating with the apparent sender of the potentially spoofed incoming message or with the communications network handing the communication of the potentially spoofed incoming message. The address of the recipient device of the potentially spoofed incoming message is compared with addresses of communication sent from the apparent sender. As a result of this comparison, it may be determined whether the phone call or message was sent from the apparent source or was spoofed. The times associated with messages sent from the indicated sender and times associated with the incoming message may also be used to determine the authenticity of the apparent sender. The recipient is of the incoming message is notified of a spoofed message. However, fails to disclose the subject matter as recited above in independent claims.
Sial et al. (US 20200053205) discloses when an application server receives an invite message associated with a call from an originating user equipment (UE) to a terminating UE, the application server can determine if one of the originating UE or the terminating UE is associated with a scammer. If the originating UE is associated with a scammer, the application server can remove the scammer's caller identification (ID) information from the invite message, such that a user of the terminating UE cannot use that caller ID information to make a return call to the scammer. If the terminating UE is associated with a scammer, the application server can remove caller ID information associated with the originating UE from the invite message to hide the calling party's information from the scammer, and/or invoke playback of a scam announcement to the originating UE to warn the calling party that they are calling a scammer. However, fails to disclose the subject matter as recited above in independent claims.
Guarriello  (US 20150023485) discloses a telephone system for enhanced privacy management includes a telephone switch, a rejected call handler, a user preference database, and an internet app privacy manager, whereby an incoming call can be assigned to a calling class, and routed according to a calling rule associated with the calling class. Using an interactive voice response menu or an application portal, the user can assign callers to calling classes and specify call handling rules and schedules. A rejected call handler includes a voice interface, a switch control, a voicemail, interactive voice response, call progress simulator, in-message options, in-call options, post-call options, and other components. Further disclosed is a method for determining a calling rule, including determining the caller id status, querying a calling rules table, and determining a calling rule. However, fails to disclose the subject matter as recited above in independent claims.
However, none of the above references teaches or fairly suggests the combination of the limitations as recited in the claims listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTIM G SHAH/Primary Examiner, Art Unit 2652